Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The placing table as claimed in claim 1 was not found in or suggested by the art, specifically: a supporting member that includes 5a main body including a placing region for placing a workpiece thereon and an outer peripheral region surrounding the placing region, an electrode disposed in the main body, a wiring layer electrically connected to the electrode, 10and a contact portion electrically connected to the electrode and exposed from the main body in the outer peripheral region; a base supporting the supporting member, the base including a 15first region supporting the placing region thereon and a second region supporting the outer peripheral region thereon, a through hole leading to the contact portion being formed in the second region; and a wiring passing through the through hole and bonded to the contact portion, 20wherein the base includes a main portion providing the first region and the second region, and an insulating portion disposed in the second region and providing the through hole, 25the wiring includes a lead wire and a terminal electrically connected to one end of the lead wire and electrically connected to the 23contact portion, a space exists from the terminal and the lead wire to an inner surface of the insulating portion defining the through hole, and the placing table further comprises a tubular insulator inserted 5into the through hole to provide an unfilled space between the terminal and the tubular insulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716